Title: From Benjamin Franklin to Bedtinger, 2 January 1785
From: Franklin, Benjamin
To: Bedtinger, Jean-Joseph


				
					Passy le 2 Janr. 1785
				
				J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’ecrire pour solliciter la Place de Vice Consul des E.U. de l’Amerique au Havre, pour le sr. Dupuis.— Il m’auroit èté infiniment agréable de remplir vos Vues à cet égard s’il avoit dependu de Moi; mais Je n’y puis rien. M. Barclay notre Consul Général est seul autorisé a faire ces Nominations, et lui meme est retenu par un Ordre de Congrès qui lui defend absoluement de nommer à ces Places, d’autres que des Citoyens des dits Etats.
				J’ai l’honneur d’etre Monsieur, Votre tres humble et très obeissant Serviteur
				
					B. Franklin
					M. Bedtinger.—
				
			